DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. Applicant argues (pg. 14 of response, page 9 of arguments) that Datta is using the polyurethane foam for a different purpose or other body location than the intended use of the invention. In response to applicant's argument that the “pocket…sized to receive a breast implant”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner would also like to note that implant pockets used throughout the body will encounter the same cells as soft tissue and bone tissue will be made up of the same material no matter the location, what may be different is the size, thus the argument that the prior art is not capable of permitting cellular infiltration is unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60,61, 64-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in claim 60 of “pore size ……is greater than 50 to 600 µm” is not supported by the disclosure because the clause reads as dimensions for pores higher than the range. According to the specification (paragraphs 43-45), pore sizes are within the range but not higher or greater than the maximum size recited. Dependent claims have the same issue of lack of support for depending thereon. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 60,64-80 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (2004/009308) in view of Bluecher et al. (2012/0010726) and Datta et al. (2010/0256777). Nilsson et al. show (Fig. 17) a soft tissue implant pocket (see paragraph 66 stating it defines a hood, which clearly encompasses the scope of a pocket) comprising an inner surface, an outer surface and an opening sized to receive a breast implant (please note this is just an intended use). Nilsson et al. also disclose (paragraph 66) the material for the pocket is a biodegradable polyurethane. Nilsson also disclose that the material has pores to permit ingrowth or configured for cellular infiltration. However, Nilsson et al. did not explicitly state the polyurethane material is a foam. Bluecher et al. teaches that absorbable polyurethane foams are used to permit tissue ingrowth and healing by allowing the tissue ingrowth to populate the degrading material, paragraphs 104,105. It would have been have been obvious to one of ordinary skill in the art to alternatively provide a foamed degradable polyurethane as taught by Bluecher et al. for the pocket of Nilsson et al. such that the appropriate properties are provided at the site of repair. Nilsson et al. as modified with Bluecher also did not disclose the pore size of the resulting polyurethane foam material to be greater than 50 to 600 µm. Datta et al. teach (paragraphs 97,98) a degradable polyurethane foam can have pore sizes within 50-600 µm. It would have been obvious to one of ordinary skill in the art to select a pore size within the range of 50-600 µm as taught by Datta with the polyurethane pocket of Nilsson as modified by Bluecher such that sufficient ingrowth capability is provided at the intended site of repair. Regarding claim 64, Nilsson as modified with Bluecher did not explicitly disclose the range between 100-300 µm for the average pore size. Datta et al. teach (paragraphs  98,99) the average pore size of the foam can be between 100-300 µm. It would have been obvious to one of ordinary skill in the art to find the optimal pore size and use a range between 100-300 µm as taught by Datta with the polyurethane foam of Nilsson as modified with Bluecher such that sufficient pore size is provided for the implant pocket to permit appropriate growth until new tissue is regenerated.  With respect to claim 65, Nilsson et al. as modified with Bluecher does not disclose the polyurethane foam degrades by between 10 and 90% in a period of one year or less. Datta et al. teach (paragraph 58) that a polyurethane foam can be selected to degrade between 10 and 90% in a period of one year or less. It would have been obvious to one of ordinary skill in the art to select the appropriate degradation time of the polyurethane foam as taught by Datta et al. and use for the polyurethane foam of Nilsson et al. as modified by Bluecher et al. in order to provide sufficient time for ingrowth and stabilization of the implant at the site. Regarding claim 66, Nilsson did not disclose the implant pocket is substantially free of aromatic functionally. However, Datta et al. teach (paragraphs 9,168,189) that the polyurethane foam is substantially free of aromatic functionality. It would have been obvious to one of ordinary skill in the art to select the polyurethane or implant material to be substantially free of aromatic functionally as taught by Datta et al. for the pocket of Nilsson as modified with Bluecher to provide a biocompatible material that does not cause any unwanted reaction in the body. With respect to claim 67, Nilsson as modified with Bluecher did not state the foam of the soft tissue implant shrinks less than 20% independently, in any single surface area after 10 days under in vivo conditions. However, Datta et al. teach (paragraph 95) that the polymer degrades at less than 20% independently, in any single surface area after 10 days under in vivo conditions, paragraph 144. It would have been obvious to one of ordinary skill in the art to select the material to not shrink and degrade at rates to limit shrinkage as recited and use a polymer taught by Datta et al. for the pocket of Nilsson as modified with Bluecher in order to limit the risk of not anchoring at the site and allow for sufficient ingrowth to stabilize the structure. With respect to claim 68, Nilsson as modified by Bluecher did not disclose the polyurethane foam is derived from one or more biodegradable polyols and one or more isocyanates. Datta et al. teach (paragraph 139) that polymers can be formed from one or more biodegradable polyols and one or more isocyanates. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a polyol and isocyanate as taught by Datta et al. and form the polyurethane foam of Nilsson as modified by Bluecher in order to provide the desirable biocompatible material for the pocket and have the appropriate properties to sustain the pocket in the site for the period needed. Regarding claim 69, Nilsson as modified with Bluecher did not disclose the polyurethane foam is derived from a mixture of one or more biodegradable polyols and one or more non-biodegradable polyols and one or more isocyanates. Datta et al. teach (paragraphs 250,256,304) that polymers can be formed from mixtures of one or more biodegradable polyols and one or more non-biodegradable polyols and one or more isocyanates. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a mixture of degradable and non-degradable polyol and isocyanate as taught by Datta et al. and form the polyurethane foam of Nilsson as modified with Bluecher in order to provide the desirable biocompatible material for the implant and have the appropriate properties to sustain the implant in the site for the period needed. With respect to claim 70, Nilsson as modified with Bluecher did not disclose the polyurethane foam is derived from one or more biodegradable polyols and the biodegradable polyols is a polyester. Datta et al leach (paragraph 142) that polymers used for the foam such as biodegradable polyols can be a polyester. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a polyol such as polyester as taught by Datta et al. and form the polyurethane foam of Nilsson as modified with Bluecher in order to provide the desirable biocompatible material for the pocket and have the appropriate properties to sustain the implant in the site for the period needed. With respect to claim 71, Nilsson did not disclose the polyurethane foam  is derived from one or more biodegradable polyols of which tis molecular weight is less than or equal to about 10,000 Daltons. Dalia et al. teach (paragraph 140) that polymers can be formed from one or more biodegradable polyols with a molecular weight as recited in the claim. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a polyol with a molecular weight as claimed such as less than 10,000 Daltons and taught by Datta et al. such that the polyurethane foam of Nilsson as modified by Bluecher provides the desirable properties to sustain the pocket in the site for the period needed. Regarding claim 72,
please note the recitation of “biodegradable polyols are derived from...” is a product by process imitation. Datta teaches polyols are used for the degradable polymer and thus the recited compounds are fully capable of being selected for use since the same material is disclosed. With respect to claim 73, Nilsson as modified with Bluecher did not disclose the polyurethane foam is derived from one or mare biodegradable polyols and the biodegradable polyols is a polyether. Datta et al. teach (paragraph 142) that polymers used for the foam such as biodegradable polyols can be a polyether. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a polyol such as polyether as taught by Datta et al. and form the polyurethane foam of Nilsson as modified with Bluecher in order to provide the desirable biocompatible material for the pocket and have the appropriate properties to sustain the pocket in the site for the period needed. Regarding claim 74, Datta teaches polyether polyol is used for a material of choice and also discloses glycerols are used in manufacturing the polyols. Thus it would have been obvious to one of ordinary skill in the art to select the desired compound and use one of the several recited glycerol compounds per the teachings of Datta and use for the implant material of Nilsson as modified with Bluecher such that the soft tissue pocket is biocompatible and meets the desired durability for the intended use for the patient, selecting materials based on intended use only involves routine skill in the art. With respect to claim 75, Nilsson as modified with Bluecher did not disclose the polyurethane foam is derived from one or more non-biodegradable polyols of which its molecular weight is less than or equal to about 10,000 Daltons. Datta et al. teach (paragraph 140) that polymers can be formed from one or more biodegradable polyols with a molecular weight as recited in the claim. It would have been obvious to one of ordinary skill in the art to select the
appropriate polymer compounds and use a polyol with a molecular weight as claimed and taught by Datta el al. such that the polyurethane foam of Nilsson as modified by Bluecher provides the desirable properties to sustain the pocket in the site for the period: needed. Regarding claims 76,77 Nilsson as modified by Bluecher did not explicitly disclose a polyurethane liner on the inner surface of the pocket and sized to cover the inner surface of the pocket or a polyurethane liner located between the inner foam surface and outer foam surface of the pocket. Datta et al. teach (paragraphs 258,259,298 304) that multilayers of polyurethane can be used and provide a reinforcement within the layers. It would have been obvious to one of ordinary skill in the art to provide a polyurethane liner on the inner surface of the implant as taught by Datta or to have the polyurethane liner between inner and outer foam surfaces as taught by Datta with the pocket of Nilsson as modified by Bluecher such that the structure can be reinforced since it is well known that such additional liners and reinforcement is are advantageous and provide protection against puncture when future surgeries involve introduction of more implants via use of syringe, needles or trocars. With respect to claim 78, Datta teaches (paragraph 250) the polyurethane coating or liner is thermoplastic. Regarding claim 79, Nilsson as modified by Bluecher did not explicitly disclose the polyurethane liner of which is biodegradable. Datta teaches the polyurethane liner or coatings on the implant surface and further teaches (paragraph 231) the polyurethane used for the coating or liner is degradable. With respect to claim 80, Datta teaches (paragraph 113) that sleeves or sheets which clearly can be construed as a liner using the teaching of coating on the pocket surface or implant surface can be provided with thicknesses within the claimed ranges of between 20-1000µm. 

Claim(s) 61 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (2004/009308) in view of Bluecher et al. (2012/0010726) and Datta et al. (2010/0256777) as applied to claim 60 above, and further in view of  Thompson et al. (2011/0309541). Nilsson et al.  in view of Bluecher et al. and Datta et al. is explained as before. However, Nilsson et al. as modified by Bluecher et al. and Datta et al. did not disclose a thermoset foam. Thompson et al. teach (paragraph 39) that a polyurethane foam for an open-cell matrix can be constructed of a thermoset type polymer. It would have been obvious to one of ordinary skill in the art to select a known material based on its properties and use a thermoset polymer as taught by Thompson for the polyurethane foam of Nilsson as modified with Bluecher and Datta such that it provides a stable ingrowth matrix at the site of repair. 
Claim(s) 60,81,82 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (2014/0039617) in view of Bluecher et al. (2012/0010726) and Datta et al. (2010/0256777) as evidenced by McGhan (6913626). Maxwell discloses (Fig. 8) a soft tissue pocket 18 comprising an inner surface, an outer surface and an opening sized to receive a breast implant. Maxwell also disclose (paragraph 54) that the pocket is an independent and distinct structure from the breast implant and both the inner surface and the outer surface of the pocket comprise a biodegradable material (paragraph 46) is configured for cellular infiltration, paragraphs 18,52. It is noted that McGhan suggests (col. 5, lines 10-19, col. 7, lines 6-11) a biodegradable covering of an implant reduces capsule contracture. However, Maxwell did not disclose the biodegradable material is a polyurethane foam with a pore structure that has an average pore size being greater than 50-600 µm. Bluecher et al. teaches that absorbable polyurethane foams are used to permit tissue ingrowth and healing by allowing the tissue ingrowth to populate the degrading material, paragraphs 104,105. It would have been have been obvious to one of ordinary skill in the art to alternatively use a foamed degradable polyurethane as taught by Bluecher et al. for the pocket of Maxwell such that the appropriate properties are provided at the site of repair. Maxwell as modified with Bluecher also did not disclose the pore size of the polyurethane foam material to be greater than 50 to 600 µm. Datta et al. teach (paragraphs 97,98) a degradable polyurethane foam can have pore sizes within 50-600 µm. It would have been obvious to one of ordinary skill in the art to select a pore size within the range of 50-600 µm as taught by Datta with the polyurethane foam pocket of Maxwell as modified by Bluecher such that sufficient ingrowth capability is provided at the intended site of repair. Regarding claim 81, Maxwell discloses (paragraph 59) an implant sealed within the pocket. With respect to claim 82, Maxwell discloses (paragraph 15) that the use of the pocket can involve sealing the pocket and implanting the pocket in a subject that has an implant placed therein prior to inserting in the patient such that it reduces or eliminates capsular contraction, see ABSTRACT. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799